—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that petitioner was denied effective employee assistance in connection with a superintendent’s hearing held in June 1992 on two misbehavior reports arising from an inmate uprising at Southport Correctional Facility on May 28, 1991 (see, Matter of Jenkins v Coughlin, 190 AD2d 937, lv denied 82 NY2d 651; Matter of Serrano v Coughlin, 152 AD2d 790; see also, Matter of Palin v Coughlin, 209 AD2d 970 [decided herewith]). There is likewise no merit to the conten*972tions that the Hearing Officer was biased or that petitioner was prejudiced by the fact that the hearing was held promptly after an earlier hearing had been annulled. (Appeal from Judgment of Supreme Court, Wyoming County, Griffith, J.— Article 78.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.